Case: 21-10092     Document: 00516038707         Page: 1     Date Filed: 10/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 21-10092                          October 1, 2021
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   William Adam Jonathan Smith,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-128-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          William Adam Jonathan Smith appeals his sentence following his
   convictions for one count of conspiracy to commit sex trafficking of a minor
   and one count of sex trafficking of a minor. Specifically, he argues that the
   district court erred by imposing a two-level aggravating role enhancement for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10092      Document: 00516038707          Page: 2   Date Filed: 10/01/2021




                                    No. 21-10092


   being an organizer, leader, manager, or supervisor of the offense.
   See U.S.S.G. § 3B1.1(c).
          However, we need not determine the issue if any error would be
   harmless. See United States v. Hebert, 813 F.3d 551, 561–62 (5th Cir. 2015).
   We conclude that, even if the district court committed procedural error by
   imposing a § 3B1.1(c) enhancement, the Government has met its burden
   under a harmless-error analysis. See United States v. Redmond, 965 F.3d 416,
   420–21 (5th Cir. 2020), cert. denied, 141 S. Ct. 1411 (2021). In this case, the
   calculated Guidelines range was 262 to 327 months of imprisonment, but the
   district court varied downward to concurrent sentences of 180 months of
   imprisonment. The district court stated it would impose this same sentence
   regardless of any error in its Guideline calculations, stated the sentence was
   based on 18 U.S.C. § 3553 and cited several of the § 3553(a) sentencing
   factors, and explained that the facts of the case were “outside the heartland
   of cases of this nature.” Finally, there is no indication that the sentence
   chosen was based on a calculated Guidelines range. Cf. United States
   v. Martinez-Romero, 817 F.3d 917, 925–26 (5th Cir. 2016).
          AFFIRMED.




                                         2